PER CURIAM.
This is an appeal from a circuit court judgment affirming the Workmen’s Compensation Board’s finding that claimant’s myocardial infarction arose out of and in the course of his employment.
Claimant had a heart attack February 26, 1973. The State Accident Insurance Fund denied the claim. The hearing officer affirmed the denial, the Board reversed the hearing officer and the circuit court affirmed the Board.
As a result of our de novo review, we agree with the determination of the court and Board and adopt the latter’s opinion, which states:
ÉÉ# # # *
“Claimant, a long haul truck driver, hauled a load of lumber to Colorado and a load of corn had just been loaded on his truck. While lifting a tarp over his head onto the truck preparing to cover the load, claimant had chest pains. After resting about an hour he was able to complete covering the load with the tarp. Claimant did not feel good for the next few hours but after a short rest and sleep felt somewhat better. However, approximately 12 hours later claimant was taken to the hospital by ambulance apparently unconscious from the effects of a myocardial infarction.
“There are some contradictions and discrepancies in the driver’s log book and in the history as reported by the doctors in the initial medical reports as opposed to the subsequent medical reports. The Board does not consider these apparent discrepancies and contradictions to be such as would *664impeach the claimant or reflect unfavorably on his credibility.
“On de novo review, the Board is persuaded that the myocardial infarction arose out of and in the scope and course of employment.
Affirmed.